IN THE SUPREME COURT OF THE STATE OF DELAWARE

    CAITLYN FROST,                                  §
                                                    §   No. 135, 2021
          Petitioner Below,                         §
          Appellant,                                §   Court Below—Family Court
                                                    §   of the State of Delaware
          v.                                        §
                                                    §   File No. CN20-02554
    AMY FROST, OLIVER CARTER,                       §   Petition No. 20-10688
    and ALAN J. BAILEY,                             §
                                                    §
          Respondents Below,                        §
          Appellees.                                §

                               Submitted: November 2, 2021
                               Decided:   November 15, 2021

                                              ORDER

       It appears to the Court that, on October 11, 2021, the Senior Court Clerk issued

a notice, by certified mail, directing the appellant, Caitlyn Frost, to show cause why

this appeal should not be dismissed for her failure to pay the Family Court appeal fee.

Postal records show that Frost received the notice to show cause on October 20, 2021.

A timely response to the notice to show cause was due on or before November 1, 2021.1

To date, Frost has not responded to the notice to show cause or paid the Family Court

appeal fee. Dismissal of this action is therefore deemed to be unopposed.




1
  Supr. Ct. R. 11(a) (providing that if the last day of the time period prescribed by the Rules falls on
the weekend or a holiday then the time period runs until the end of the next day the Clerk's office is
open).
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

                                            BY THE COURT:

                                            /s/ Collins J. Seitz, Jr.
                                                  Chief Justice




                                        2